DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for Applicant’s cooperation in the prosecution process and for Applicant’s concise analysis of the prior Office Action 11/19/2020 (Prior Office Action) found in Applicant's Remarks. The Remarks assert that: 
Liu et al. CN 106057680 A in view of Wu et al. US 2015/0311344 fail to teach “a ring-shaped polysilicon layer on a substrate”.
In regards to the above assertion, Liu teaches “a ring-shaped polysilicon layer (500, fig4, [37, 39]) on a substrate (100, fig4, [37])”. In Liu fig3A layer 500 formed of  polysilicon ([37]) with a fin-shaped cross section and the final etching step form a ring-shaped gate structure with gate 600 formed on top of ring 500/10 ([37, 39]).

    PNG
    media_image1.png
    737
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1982
    1269
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. CN 106057680 A in view of Wu et al. US 2015/0311344.

Re claim 1, Liu teaches a low-temperature polysilicon (LTPS) thin film transistor (TFT) (fig5), comprising: 
a ring-shaped polysilicon layer (500, fig4, [37, 39]) on a substrate (100, fig4, [37]);  
a first insulation layer ([45]) on the substrate and the polysilicon layer;  
a gate (600, fig5, [51]) on the first insulation layer;  
a source (700, fig5, [51]) and a drain (800, fig5, [51]) on the second insulation layer.
Liu does not explicitly show a second insulation layer on the first insulation layer and the gate; the source and the drain respectively passing through the second insulation layer and the first insulation layer to contact with the polysilicon layer.
Wu teaches a LTPS TFT (fig2) with a first insulation layer (11, fig2, [33]) on the substrate (1, fig2, [32]) and the polysilicon layer (50, fig2, [32, 53]);  a gate (10, fig2, [32]) on the first insulation layer (11, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu with the teaching of Wu to form a ring shaped channel region with the S/D and gate layout of Liu to achieve reduced threshold voltage, increase on current and reduce leakage current (Wu, [36]).
Re claim 3, Liu modified above teaches the LTPS TFT as claimed in claim 1, wherein a cross-section of the polysilicon layer is ring-shaped (Liu, [39]).
Re claim 5, Liu modified above teaches the LTPS TFT as claimed in claim 3, wherein a dimension of the cross-section within an inner cavity of the polysilicon layer gradually decreases along a direction facing away from the substrate (Liu, fig4).
Re claim 7, Liu modified above teaches the LTPS TFT as claimed in claim 1, wherein the LTPS TFT further comprises a buffer layer between the substrate and the polysilicon layer (Wu, dielectric layer between 1 and 50, fig2).
Re claim 8, Liu teaches a manufacturing method of low-temperature polysilicon (LTPS) thin film transistors (TFTs) (fig5), comprising: 
forming a ring-shaped polysilicon layer (500, fig4, [37, 39]) on a substrate (100, fig4, [37]); 
forming a first insulation layer ([45]) on the substrate and the polysilicon layer; 
forming a gate (600, fig5, [51]) on the first insulation layer; 
forming a source (700, fig5, [51]) and a drain (800, fig5, [51]) on the second insulation layer.
Liu does not explicitly show forming a second insulation layer on the first insulation layer and the gate; and forming a source and a drain on the second insulation layer, the source and the drain 
Wu teaches a LTPS TFT (fig2) with a first insulation layer (11, fig2, [33]) on the substrate (1, fig2, [32]) and the polysilicon layer (50, fig2, [32, 53]);  a gate (10, fig2, [32]) on the first insulation layer (11, fig2, [33]);  a second insulation layer (15, fig2, [33]) on the first insulation layer and the gate;  and a source (60, fig2, [33]) and a drain (70, fig2, [33]) on the second insulation layer, the source and the drain respectively passing through the second insulation layer (15, fig2, [33]) and the first insulation layer (11, fig2, [33]) to contact with the polysilicon layer (50, fig2, [32, 53]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu with the teaching of Wu to form a ring shaped channel region with the S/D and gate layout of Liu to achieve reduced threshold voltage, increase on current and reduce leakage current (Wu, [36]).
Re claim 13, Liu modified above teaches the manufacturing method of the LTPS TFTs as claimed in claim 8, wherein, before the step of forming the ring-shaped polysilicon layer (Wu 50 with the shape of Liu 500), the method further comprises: forming a buffer layer on the substrate (Wu, dielectric layer directly under 50, fig2).
Claims 2, 4, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. CN 106057680 A in view of Wu et al. US 2015/0311344 and Morisue et al. US 2006/0040435. z
    PNG
    media_image3.png
    794
    1258
    media_image3.png
    Greyscale

Re claim 2, Liu modified above teaches the LTPS TFT as claimed in claim 1, wherein a longitudinal cross-section of the polysilicon layer comprises two axisymmetric triangular shapes (Liu, fig2), each of the triangular shapes comprises a first straight side (Liu, side of 500 in contact with 100, fig3B), a second straight side (Liu, side of 500 facing each other, fig3B), and an arc side (Liu, back side of 500, fig3B), a first end of the second straight side connects with a first end of the first straight side (Liu, fig3B), the arc side connects between the second end of the first straight side and the second end of the second straight side (Liu, fig3B).
Liu does not explicitly show the first straight side is arranged on the substrate, the arc side is concave toward an internal space defined by the first straight side, the second straight side, and the arc side.
Morisue teaches forming a sacrificial layer (106, fig1D) having an angle between 5-45 degree (fig1D) with just a deposition process without an etching process to adjust the angel.

Re claim 4, Liu modified above teaches the LTPS TFT as claimed in claim 2, wherein a cross-section of the polysilicon layer is ring-shaped (Liu, [39]; see figure above).
Re claim 6, Liu modified above teaches the LTPS TFT as claimed in claim 4, wherein a dimension of the cross-section within an inner cavity of the polysilicon layer gradually decreases along a direction facing away from the substrate (see figure above).
Re claim 9, Liu modified above teaches the manufacturing method of the LTPS TFTs as claimed in claim 8, wherein the step of forming the ring-shaped polysilicon layer on the substrate further comprises: forming a flat layer on the substrate (Liu, 200, fig3A), forming an amorphous silicon layer (Liu, 400, fig3A) on the substrate and the flat layer (Liu, fig3A), the amorphous silicon layer comprises a first portion on the substrate and a second portion on the flat layer (Liu, fig3A); etching the flat layer so as to remove the flat layer (S500, fig2);
Liu does not explicitly show a longitudinal cross-section of the flat layer is an inferior arc, and a cross-section of the flat layer is circular; forming a ring-shaped photoresist layer at a junction of the first portion and the second portion; etching the amorphous silicon layer to form the ring-shaped amorphous silicon layer and removing the photoresist layer; etching the flat layer so as to remove the flat layer; applying a solid phase crystallization process to the ring-shaped amorphous silicon layer to form the ring-shaped polysilicon layer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu with the teaching to Morisue to (1) form the sacrificial layer of Liu 300 with the method of Morisue in fig 1 and (2) etch layer 400 with the method shown in fig3C and crystalize the deposited amorphous layer by laser irradiation (Morius, [128]). The motivation to do so is to form a sacrificial layer with desired edge angle with the etching step removed to simplify process, achieving better control of the side angle formed and prevent damage/contamination during the extra etching process and a well defined channel layer with high crystallinity to achieve better carrier mobility.
Re claim 10, Liu modified above teaches the manufacturing method of the LTPS TFTs as claimed in claim 9, wherein a slope angle of the flat layer is in a range from 60 to 70 degrees (Morisue, [83]).
Re claim 11, Liu modified above teaches the manufacturing method of the LTPS TFTs as claimed in claim 9, wherein a thickness of the flat layer is in a range from 2.5 µm to 3 µm (Morisue, thickness of 106 about 1/5 of width 105, fig1C, [76]). 
Given the teaching of the references, it would have been obvious to determine the optimum thickness of mask patterns involved. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or 
Re claim 12, Liu modified above teaches the manufacturing method of the LTPS TFTs as claimed in claim 10, wherein a thickness of the flat layer is in a range from 2.5 µm to 3 µm (Morisue, thickness of 106 about 1/5 of width 105, fig1C, [76]).
Given the teaching of the references, it would have been obvious to determine the optimum thickness of mask patterns involved. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812